UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7663


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAFAEL GARCIA OLVERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge.     (1:13-cr-00191-CCE-1; 1:16-cv-00885-CCE-JLW;
1:16-cv-01024-CCE-JLW)


Submitted:   March 9, 2017                 Decided:   March 15, 2017


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael Garcia Olvera, Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rafael Garcia Olvera seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                        The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.     § 636(b)(1)(B)    (2012).          The       magistrate     judge

recommended that relief be denied and advised Olvera that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                          Wright v.

Collins,    766 F.2d 841,     845-46   (4th    Cir.          1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).              Olvera has waived appellate

review by failing to file specific objections after receiving

proper     notice.        Accordingly,      we    deny        a    certificate      of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions    are    adequately    presented      in    the      materials      before

this court and argument would not aid the decisional process.



                                                                           DISMISSED



                                       2